UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7547



DREW JOHN MONAHAN,

                Petitioner - Appellant,

          v.


STAN BURTT, Warden, Lieber Correctional Institution,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(2:05-cv-02201-RBH)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Drew John Monahan, Appellant Pro Se. Melody Jane Brown, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Drew John Monahan seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition, and denying

his motion for reconsideration.                     The orders are not appealable

unless     a     circuit    justice      or    judge    issues     a     certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                   A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district       court    is    debatable        or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                  We have independently reviewed the

record     and    conclude       that    Monahan     has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts    and     legal     contentions        are    adequately     presented      in   the

materials        before    the    court       and   argument      would    not    aid   the

decisional process.

                                                                                 DISMISSED




                                           - 2 -